 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY WIMBERLY,                                   No. 2: 17-cv-0858 KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    UNITED STATES OF AMERICA, et al,
15                       Defendants.
16

17          On March 27, 2019 plaintiff filed a letter. (ECF No. 21.) This civil rights action was

18   closed on May 17, 2017. Plaintiff is advised that documents filed by plaintiff since the closing

19   date will be disregarded and no orders will issue in response to future filings.

20   Dated: April 18, 2019

21

22

23
     Wim858.ig
24

25

26
27

28
                                                        1
